      Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 1 of 21




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

THE ESTATE OF MARILYN MONROE
LLC,

     Plaintiff,

v.                                            Civil Action No. 1:21-cv-788-MLB

123oilpainting, 2011 fashion clothes,
2015superstore, 2016 Christmas store,
2016*happystore, 2016superstore,
2016xuexuesuperstore, 2017 liu xi fashion
store, 2017 World First T-shirt,
2017happystore, AAYYS SUSJJFMB Middle
aged men's clothing shop, abbottpamula,
accountant123, Acmfld, Aelfric Eden Store,
aixiaodexiaochou, AK001, allan robbins,
Andrea2897, Angel_ Suit Shop, anime picture
wall painting, AppleTree Fashion Department
Store Co., LTD, Aqeqwe, art_2017,
asbhnidchj, baBoosmo, baiao, baijupingshop,
baotianrui, Beauty Life Home Decor, beauty
wholesaleshop, bgtyt, bianjingjingh,
biaomei666, Big Different2344, bighomeshop,
Binbinyouning, Bmlanche, bowuart,
buchangyou1989, Cai Gen Traders, California
Republic Clothes, CangNan Worth Arts and
Crafts co.,ltd, canvas art home decor,
caoxiaolingshop, Cathie cotton pads,
chanchanstore, chanchanstore, chebiao,
CHENCHEN01, cheng20hao, chensaixia2017,
chenshan23517, chenshimei973043, chic
crowd, Chong liu fushi, coolpudo520,
cuipanxinlu, curipktuonfd, DaonashawenlYb,
dasmol2017, Dattinghouseholddress,

                                   1
      Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 2 of 21




dearlover, dengtiantianshop, Diners doll house,
DN-house, Dobby, douliming5558,
dragoncontry, eef57kj, ellays, emily-pillow
cover shop, Encounter Art, enjoy everything,
erdfefg, Eric8099, Eternal Spring, f6f5f,
fangjianglingshop, fanjjdd, Fashion shop 2016,
FasyShop, Feiyingjihhua, fengguijieshop,
FENZHENG0216, fewroewurewiorwe, Forest
Demon, fpy98, ftahtianakanari, funnyshirts,
fuyuwei, gaodongyu['l, gaoyamei,
gaoyan218417, geyingguang98765, Gobbsilbi,
goxx96, graphictopic, Greatest MOM Store,
GRRGRT8, guoguomamayo, HaiBo
International Trade, hangzhou wenlai co.,ltd,
Hank Art, hanyunchao6689, hao5201314,
happyevery daymorning123, hardfisted,
hdhac, hepingyong, here with u, hgdhh445fj8g,
Ho wenwen, holidayhome, Home of Fashion,
hongjun758520, HongZhao Technology, Hua
han li 1 A, hualushaa, huangxuezheng888,
huhuijiashop, Hui Lei, huibadaoqiu,
huihuibao, huxiaoliang289, huyipingping, HZL
Gallery, JAFashion, Jazz turtle,
jiahuandianzishangxing, jiaojiaojingjing,
jiawanhao fashion, JICUIKE Technology Co.,
Ltd, jiejiaodezhufu, Jinba Men's Wear,
jingyanshengying, Jinhuibao Shoes, Junjing69,
Justin's Bridal, K8K8K8, ke72e,
kenji29552851m, Kimberly Torregano, Kiss
love for yourself, KlovaPhotos, kolesw,
labilucky, lailai1238, LangmikuimUa,
LARISSA CORONADO, lauralidesigns,
leizhang special, Les_Tresors_de_Lily,
LFL2017, LGH, lhshdks, li shuang an, liang_1,
liaqiduyue, lie2019, lijinxian, linzi Oil
Painting, liqiaozhen123, Little Pumpkin,
liuhaiyun, liurongxiu369369, lixiashop0910,

                                     2
      Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 3 of 21




lixua, liyang111, liyaolong13, LiyiMeet,
liyuhao, Loka international, Loten foever
vatmans, Lucky charm studio, lufeii,
luofangmln123456, lusanxianshe, LXego,
lxlixianglx, LXYyun, Madison 1992, madison
shopping, mamengyao2017, maojun0402,
maqianshop, Marianny Aguilera, mattshop,
mawenbin521088, MCJewelry, meiyuart,
mengruixin1164, miaoSolitude, migu5414,
MIPAN9, mixi, MM Mall, Moment And Echo,
Mozlly, muyang-originally, My lucky home,
Mying interantional, myloverbaby,
nealeyricnpyha, nichengqqqw, Nuntachai,
NVIEHZ KDIG Daily department store,
NWQ, ofiuyqjmt, Old Glory,
Orientaljewelrygiftshop, PANDAYAQ,
peitrod, Posterazzi, print_for_you,
QINGQING888, qqnlv1shop, qwjovxshop,
rexiazuhay, rgfge, Richie Savino,
ridiculiseraien, rjlpvnshop, roberts32russell5,
rouroudejingxiwu, Ruler girl peg, ruowei,
rushifuzhuang, rutherfordcornelia7,
sadfasdf54624, safdgcx store, Sago, San Zi E-
Commerce CoLtd, saokcu, sdaffdsakjhk,
SDFSADFSDF, sdm artshop, Serendipity N,
Shawn, shengjiafenghui, shenshiyan, shenzhen
morphic technology Co.,ltd,
shenzhenshiyixinghetouzifazhanyouxiangongsi,
Shieyousu cots, Shiny Home, showtimemylife,
Shuang Jie fuzhuang,
SHUIZHIDAOJIAOSHENMEMINGZI,
sieofoerp, since1872, SMD9shop, soogu,
Soulmatelv, Sportlover Apparel Store, SQY,
storem, streeshot, suhaiyanyan,
sundayshoppingfunny, sunshine-cheongsam,
super international co.,ltd, Swite yang, SX-
WL, tanw, tanxiaopu, TengxingjumA,

                                     3
      Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 4 of 21




tianyuansuppermarket, Tijiaoer Skincare,
Tingxuan shoping, Toma, Toni Cafer, Toynk
Toys, TriSevenEntertainment, TroyPeteoTtG,
Tyson electric specializes in, unicorninwax,
Union Fashion, viyiez, Volvey Sanitary Ware
Co., Ltd., vveetty, wangchuanji,
wangjiawen8106, wangting6688,
wangyulu1996, wanwanmaoyiyouxiangongsi,
Waou, weige123, wellcomforworld, wo, women
film, WORLD FASHION 2021, wqhhtdnbl,
WR Fashion Gifts, wubinart, wuhan001269,
wuhanketenzhuangshi technology campany,
wwsstt, WZLTD, xiajing168168, xiaozhonqing,
xichangguilin, xingna, xingzhenkun, Xinyu
trade, xm2020, xuchengbin99966600,
xuejun88, xueqianpangdong, XunYuStores,
yan xiang store, yangbin827, Yanltd, yehaibin,
yey7473shop, yf0423, ying-12032962, Yiwu
Even Store, yiwushizhakenmaoyishangxing,
yjltd, YongXiangArt, yqiktore,
yueqimaoyiyouxiangongsi, Yueyouhe,
YWART, ywcompeteyouth03, zcl Shop,
ZenLife, Zero Creative, ZGDM, ZGGU,
zhangpicks, zhangsan66057, Zhangtaidian,
zhangting98098, zhangwen66058,
zhangyomg12135, zhangyongmingshop, Zhe yu
home decoration, zhenjian_print,
zhongxiaomei, zhoujunjunjiejie,
zhuqingqingshop, zhuxiaoting1988,
ZKTOLEHROR, znltd,
ZOOYADiamondEmbroideryOfficial, ZPJ-
shop, zyltd, and ZZY Art Decor,

     Defendants.




                                    4
        Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 5 of 21




                                   COMPLAINT

      1)     This is an action for federal trademark infringement and

counterfeiting, and false designation of origin, in violation of 15 U.S.C. §§ 1051 et

seq., and common law trademark infringement and unfair competition.

      2)     This Court has subject matter jurisdiction over the federal trademark

infringement, counterfeiting, and false designation of origin claims pursuant to

15 U.S.C. § 1121. This Court has supplemental jurisdiction over the remaining

common law claims pursuant to 28 U.S.C. § 1367.

      3)     This Court has personal jurisdiction over the Defendants because

Defendants, on information and belief, transact business within Georgia or have

committed a tortious injury within Georgia caused by an act or omission outside

the state and regularly do or solicit business, or engage in other persistent courses

of conduct, or derive substantial revenue from goods used or consumed in Georgia.

      4)     Alternatively, this Court has personal jurisdiction over the Defendants

pursuant to Federal Rule of Civil Procedure 4(k)(2) if any given Defendant is not

subject to the jurisdiction of any state’s court of general jurisdiction, because

exercising jurisdiction over each Defendant is consistent with the United States

Constitution and its laws.




                                           5
        Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 6 of 21




      5)     Venue is appropriate in this judicial district pursuant to 28

U.S.C. § 1391 because a substantial part of the property that is the subject of the

action is situated in this district, and/or because the Defendants are subject to

personal jurisdiction in this district, and/or because Defendants do not reside in the

United States and, therefore, may be sued in any judicial district.

                                   THE PARTIES

      6)     The Estate of Marilyn Monroe LLC is a Delaware limited liability

company with its principal place of business at 1411 Broadway, 4th floor, New

York, New York 10018.

      7)     On information and belief, Defendants 123oilpainting, 2011 fashion

clothes, 2015superstore, 2016 Christmas store, 2016*happystore, 2016superstore,

2016xuexuesuperstore, 2017 liu xi fashion store, 2017 World First T-shirt,

2017happystore, AAYYS SUSJJFMB Middle aged men's clothing shop,

abbottpamula, accountant123, Acmfld, Aelfric Eden Store, aixiaodexiaochou,

AK001, allan robbins, Andrea2897, Angel_ Suit Shop, anime picture wall painting,

AppleTree Fashion Department Store Co., LTD, Aqeqwe, art_2017, asbhnidchj,

baBoosmo, baiao, baijupingshop, baotianrui, Beauty Life Home Decor, beauty

wholesaleshop, bgtyt, bianjingjingh, biaomei666, Big Different2344,

bighomeshop, Binbinyouning, Bmlanche, bowuart, buchangyou1989, Cai Gen

                                           6
        Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 7 of 21




Traders, California Republic Clothes, CangNan Worth Arts and Crafts co.,ltd,

canvas art home decor, caoxiaolingshop, Cathie cotton pads, chanchanstore,

chanchanstore, chebiao, CHENCHEN01, cheng20hao, chensaixia2017,

chenshan23517, chenshimei973043, chic crowd, Chong liu fushi, coolpudo520,

cuipanxinlu, curipktuonfd, DaonashawenlYb, dasmol2017, Dattinghouseholddress,

dearlover, dengtiantianshop, Diners doll house, DN-house, Dobby, douliming5558,

dragoncontry, eef57kj, ellays, emily-pillow cover shop, Encounter Art, enjoy

everything, erdfefg, Eric8099, Eternal Spring, f6f5f, fangjianglingshop, fanjjdd,

Fashion shop 2016, FasyShop, Feiyingjihhua, fengguijieshop, FENZHENG0216,

fewroewurewiorwe, Forest Demon, fpy98, ftahtianakanari, funnyshirts, fuyuwei,

gaodongyu['l, gaoyamei, gaoyan218417, geyingguang98765, Gobbsilbi, goxx96,

graphictopic, Greatest MOM Store, GRRGRT8, guoguomamayo, HaiBo

International Trade, hangzhou wenlai co.,ltd, Hank Art, hanyunchao6689,

hao5201314, happyevery daymorning123, hardfisted, hdhac, hepingyong, here

with u, hgdhh445fj8g, Ho wenwen, holidayhome, Home of Fashion,

hongjun758520, HongZhao Technology, Hua han li 1 A, hualushaa,

huangxuezheng888, huhuijiashop, Hui Lei, huibadaoqiu, huihuibao,

huxiaoliang289, huyipingping, HZL Gallery, JAFashion, Jazz turtle,

jiahuandianzishangxing, jiaojiaojingjing, jiawanhao fashion, JICUIKE Technology

                                         7
        Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 8 of 21




Co., Ltd, jiejiaodezhufu, Jinba Men's Wear, jingyanshengying, Jinhuibao Shoes,

Junjing69, Justin's Bridal, K8K8K8, ke72e, kenji29552851m, Kimberly Torregano,

Kiss love for yourself, KlovaPhotos, kolesw, labilucky, lailai1238,

LangmikuimUa, LARISSA CORONADO, lauralidesigns, leizhang special,

Les_Tresors_de_Lily, LFL2017, LGH, lhshdks, li shuang an, liang_1, liaqiduyue,

lie2019, lijinxian, linzi Oil Painting, liqiaozhen123, Little Pumpkin, liuhaiyun,

liurongxiu369369, lixiashop0910, lixua, liyang111, liyaolong13, LiyiMeet,

liyuhao, Loka international, Loten foever vatmans, Lucky charm studio, lufeii,

luofangmln123456, lusanxianshe, LXego, lxlixianglx, LXYyun, Madison 1992,

madison shopping, mamengyao2017, maojun0402, maqianshop, Marianny

Aguilera, mattshop, mawenbin521088, MCJewelry, meiyuart, mengruixin1164,

miaoSolitude, migu5414, MIPAN9, mixi, MM Mall, Moment And Echo, Mozlly,

muyang-originally, My lucky home, Mying interantional, myloverbaby,

nealeyricnpyha, nichengqqqw, Nuntachai, NVIEHZ KDIG Daily department store,

NWQ, ofiuyqjmt, Old Glory, Orientaljewelrygiftshop, PANDAYAQ, peitrod,

Posterazzi, print_for_you, QINGQING888, qqnlv1shop, qwjovxshop, rexiazuhay,

rgfge, Richie Savino, ridiculiseraien, rjlpvnshop, roberts32russell5,

rouroudejingxiwu, Ruler girl peg, ruowei, rushifuzhuang, rutherfordcornelia7,

sadfasdf54624, safdgcx store, Sago, San Zi E-Commerce CoLtd, saokcu,

                                          8
        Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 9 of 21




sdaffdsakjhk, SDFSADFSDF, sdm artshop, Serendipity N, Shawn,

shengjiafenghui, shenshiyan, shenzhen morphic technology Co.,ltd,

shenzhenshiyixinghetouzifazhanyouxiangongsi, Shieyousu cots, Shiny Home,

showtimemylife, Shuang Jie fuzhuang, SHUIZHIDAOJIAOSHENMEMINGZI,

sieofoerp, since1872, SMD9shop, soogu, Soulmatelv, Sportlover Apparel Store,

SQY, storem, streeshot, suhaiyanyan, sundayshoppingfunny, sunshine-cheongsam,

super international co.,ltd, Swite yang, SX-WL, tanw, tanxiaopu, TengxingjumA,

tianyuansuppermarket, Tijiaoer Skincare, Tingxuan shoping, Toma, Toni Cafer,

Toynk Toys, TriSevenEntertainment, TroyPeteoTtG, Tyson electric specializes in,

unicorninwax, Union Fashion, viyiez, Volvey Sanitary Ware Co., Ltd., vveetty,

wangchuanji, wangjiawen8106, wangting6688, wangyulu1996,

wanwanmaoyiyouxiangongsi, Waou, weige123, wellcomforworld, wo, women

film, WORLD FASHION 2021, wqhhtdnbl, WR Fashion Gifts, wubinart,

wuhan001269, wuhanketenzhuangshi technology campany, wwsstt, WZLTD,

xiajing168168, xiaozhonqing, xichangguilin, xingna, xingzhenkun, Xinyu trade,

xm2020, xuchengbin99966600, xuejun88, xueqianpangdong, XunYuStores, yan

xiang store, yangbin827, Yanltd, yehaibin, yey7473shop, yf0423, ying-12032962,

Yiwu Even Store, yiwushizhakenmaoyishangxing, yjltd, YongXiangArt, yqiktore,

yueqimaoyiyouxiangongsi, Yueyouhe, YWART, ywcompeteyouth03, zcl Shop,

                                       9
       Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 10 of 21




ZenLife, Zero Creative, ZGDM, ZGGU, zhangpicks, zhangsan66057,

Zhangtaidian, zhangting98098, zhangwen66058, zhangyomg12135,

zhangyongmingshop, Zhe yu home decoration, zhenjian_print, zhongxiaomei,

zhoujunjunjiejie, zhuqingqingshop, zhuxiaoting1988, ZKTOLEHROR, znltd,

ZOOYADiamondEmbroideryOfficial, ZPJ-shop, zyltd, and ZZY Art Decor

(“Defendants”) are foreign entities, associations, or individuals with unknown

locations, all of whom advertise and sell a variety of goods through their virtual

storefronts on various e-commerce marketplaces, such as Alibaba, AliExpress,

DHGate, Amazon, Ebay, Joom, and/or Wish (each a “Marketplace” and

collectively the “Marketplaces”).

      8)     Each Defendant is known to Plaintiff only by its unique Marketplace

name and ID number.

      9)     On information and belief, Defendants offer for sale, sell, and ship

goods to customers in the United States, including in this judicial district, through

their virtual storefronts on the Marketplaces.




                                          10
       Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 11 of 21




                              RELEVANT FACTS

                              Plaintiff’s Trademarks

      10)   Plaintiff owns all intellectual property, including all trademark rights,

of Marilyn Monroe’s estate and is current owner of the global trademark portfolio

of the late Marilyn Monroe.

      11)   Marilyn Monroe (“Monroe”) was an actress, model, and singer whose

films grossed approximately $200 million by the time of her death in 1962.

Subsequently, The American Film Institute named her the sixth greatest female

screen legend in American film history1, Smithsonian Magazine named her as one

of the 100 Most Significant Americans of All Time2, and the book The Guide to

United States Popular Culture has called her an “icon of American popular culture

. . . [whose] rivals in popularity include Elvis Presley and Mickey Mouse[.]”

      12)   Plaintiff owns numerous registered and common law trademarks (the

“MONROE Marks”) including MARILYN, MARILYN MONROE, DIAMONDS

ARE A GIRL’S BEST FRIEND, and many others. Attached hereto as Exhibit A




1
  AFI’s 100 Years . . . 100 Stars, The 50 Greatest American Screen Legends,
https://www.afi.com/afis-100-years-100-stars/.
2
  Meet the 100 Most Significant Americans of All Time,
https://www.smithsonianmag.com/smithsonianmag/meet-100-most-significant-
americans-all-time-180953341/.
                                          11
            Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 12 of 21




are true and correct copies of certificates of registration reflecting Plaintiff’s

federal trademarks (collectively, “Marks” or “Plaintiff’s Marks”).

       13)      Each of the registrations for Plaintiff’s Marks is valid and enforceable.

       14)      Plaintiff has used its Marks in commerce for many decades, some

since as early as 1986, and has not abandoned any of the Marks.

       15)      As a result of Plaintiff’s extensive advertising and promotion of its

goods under Plaintiff’s Marks, Plaintiff’s Marks have achieved considerable

goodwill throughout the United States and the world.

       16)      On information and belief, Defendants offer for sale and sell a wide

variety of goods to customers in the United States, including in this judicial

district.

       17)      On information and belief, Defendants routinely sell goods bearing

counterfeit or infringing marks of well-known trademark owners.

       18)      On information and belief, Defendants hide their true identities by

using aliases, withholding or providing false contact information, or otherwise

using false and deceptive means to avoid detection.

       19)      Defendants are using in commerce colorable imitations of one or more

of Plaintiff’s Marks, or marks that are confusingly similar to one or more of



                                            12
       Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 13 of 21




Plaintiff’s Marks, on or in connection with the advertising and sale of goods that

are similar to or compete with Plaintiff’s well-known goods.

      20)    Defendants are advertising and selling goods bearing counterfeit or

infringing copies of Plaintiff’s Marks through their respective virtual storefronts on

the Marketplaces.

      21)    Plaintiff and/or the undersigned counsel have reviewed all of the

product listings at issue for each Defendant and confirmed that (a) each Defendant

is using a spurious mark which is identical with or substantially indistinguishable

from one or more of Plaintiff’s Marks on non-genuine reproductions of Plaintiff’s

goods; or (b) each Defendant is using a mark confusingly similar to one or more of

Plaintiff’s Marks in association with the marketing or sale of other goods and in

such a manner as to confuse customers into believing the goods are genuine.

      22)    None of the Defendants are authorized to offer for sale or sell goods

bearing any of Plaintiff’s Marks. Genuine goods bearing Plaintiff’s Marks may be

purchased only from Plaintiff directly or from authorized retailers.

      23)    Based on the undersigned counsel’s experience prosecuting similar

cases, Defendants likely operate multiple virtual storefronts within and across

multiple Marketplaces, are related to the manufacturers or suppliers of the

counterfeit and/or infringing goods, coordinate with each other to acquire, market,

                                         13
        Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 14 of 21




sell, and distribute counterfeit and/or infringing goods, sell the counterfeit and/or

infringing goods through the same limited number of e-commerce marketplace

platforms that are well-known as sources of counterfeit and/or infringing goods,

share images and information about the counterfeit and/or infringing goods for use

on their Marketplace storefronts, and participate in on-line forums dedicated to

informing Marketplace sellers of new lawsuits and sharing defense and settlement

strategies.

                                     COUNT I.

              INFRINGEMENT OF A REGISTERED TRADEMARK
                     IN VIOLATION OF 15 U.S.C. § 1114

       24)    Paragraphs 1-23 are realleged and incorporated herein by reference.

       25)    Defendants are using marks or symbols in commerce that are likely to

cause confusion, or to cause mistake, or to deceive, and likely to cause purchasers

and potential purchasers to falsely believe that Defendants’ goods are sponsored

by, approved by, or affiliated with Plaintiff, or that Plaintiff’s goods are sponsored

by, approved by, or affiliated with Defendants.

       26)    Defendants are using in commerce marks or symbols that are identical

to, substantially indistinguishable from, colorable imitations of, or confusingly

similar to Plaintiff’s Marks, and the unauthorized use of Plaintiff’s Marks by

Defendants in commerce is likely to cause damage and other irreparable injury to
                                       14
        Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 15 of 21




Plaintiff unless such use is enjoined by this Court, Plaintiff having no adequate

remedy at law.

      27)    Defendants’ use of marks in commerce that are identical to,

substantially indistinguishable from, colorable imitations of, or confusingly similar

to Plaintiff’s Marks constitutes an infringement of Plaintiff’s rights in and to its

federally registered Marks in violation of 15 U.S.C. § 1114.

      28)    After a reasonable opportunity for further investigation and discovery,

it is likely the evidence will show that Defendants’ aforesaid acts have been and

are being committed with knowledge of Plaintiff’s Marks, and that such acts are

likely to cause confusion, or to cause mistake, or to deceive. Defendants’ acts are

therefore intentional, willful, and are maliciously calculated to cause confusion, to

cause mistake, or to deceive. As such, this is an exceptional case.

      29)    In accordance with 15 U.S.C. § 1117, Plaintiff is entitled to recover

from Defendants: (1) their profits, (2) any damages sustained by Plaintiff, and (3)

the costs of the instant action. Further, based upon the nature of Defendants’

violation of Plaintiff’s trademark rights, Plaintiff is entitled to reasonable

attorney’s fees, treble damages, and/or enhanced profits.




                                           15
        Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 16 of 21




      30)    Plaintiff is further entitled to an award of three times its damages or

Defendants’ profits for those Defendants found to be intentionally using a

counterfeit mark, pursuant to 15 U.S.C. § 1117(b).

      31)    Alternatively, Plaintiff may elect at any time before judgment to

recover, instead of actual damages or profits, an award of statutory damages of not

less than $1,000 or more than $2,000,000 per counterfeit mark per type of good

sold or offered for sale.

      32)    Plaintiff has been or is likely to be irreparably damaged by

Defendants’ use of counterfeit and/or infringing marks in the United States and

will continue to be irreparably damaged unless such use is immediately and

permanently enjoined by this Court.

                                     COUNT II.

            FEDERAL UNFAIR COMPETITION IN VIOLATION OF
                          15 U.S.C. § 1125(a)

      33)    Paragraphs 1-23 are realleged and incorporated herein by reference.

      34)    In marketing and selling their goods in commerce in the United States,

Defendants have used in connection with their goods a false designation of origin

that is likely to cause confusion, to cause mistake, or to deceive others to believe

that Defendants’ goods are sponsored by, approved by, originate with, or are

affiliated with Plaintiff, or that Plaintiff’s goods are sponsored by, approved by,
                                             16
        Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 17 of 21




originate with, or are affiliated with Defendants. Defendants have caused their

goods to be offered for sale in commerce with knowledge of such false designation

of origin or description or representation.

      35)    Defendants have willfully promoted in commerce the sale of their

goods in a manner so as to falsely designate an origin or an association with

Plaintiff or with Plaintiff’s Marks, so as to be likely to cause confusion or mistake

among purchasers as to the true origin, source, sponsorship, or affiliation of

Plaintiff’s or Defendants’ goods, all to Defendants’ profit and to Plaintiff’s

damage.

      36)    Plaintiff has been and/or will be irreparably damaged by the use of

such false designation and/or representation and will continue to be irreparably

damaged unless Defendants are preliminarily and permanently enjoined by this

Court, Plaintiff having no adequate remedy at law.

      37)    Defendants’ acts constitute unfair competition, false designation of

origin, and false description in violation of 15 U.S.C. § 1125(a).

      38)    In accordance with 15 U.S.C. § 1117, Plaintiff is entitled to recover

from Defendants: (1) their profits, (2) any damages sustained by Plaintiff, and (3)

the costs of the instant action. Further, based upon the willful nature of



                                          17
        Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 18 of 21




Defendants’ violation of Plaintiff’s trademark rights, Plaintiff is entitled to

reasonable attorney’s fees and the trebling of such profits or damages.

                                     COUNT III.

     COMMON LAW TRADEMARK INFRINGEMENT AND UNFAIR
                     COMPETITION

      39)    Paragraphs 1-23 are realleged and incorporated herein by reference.

      40)    Defendants’ use of marks that are confusingly similar to Plaintiff’s

Marks, in connection with goods which are the same as or are competitive with the

goods of Plaintiff, is likely to cause confusion, to cause mistake, and to deceive.

      41)    Defendants are offering their goods for sale with full knowledge of

Plaintiff’s Marks.

      42)    Defendants have promoted and offered for sale their goods in such a

manner as to suggest an association, affiliation, or sponsorship with, or approval by

Plaintiff, or so as to cause, or be likely to cause, confusion or mistake among

purchasers as to the origin or sponsorship of Plaintiff’s or Defendants’ goods, all to

Defendants’ profit and to Plaintiff’s damage.

      43)    The aforesaid conduct of Defendants constitutes infringement of

Plaintiff’s common law rights in and to Plaintiff’s Marks and further constitutes

common law unfair competition, all of which has irreparably damaged and/or will

irreparably damage Plaintiff, together with its goodwill and reputation, unless
                                         18
       Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 19 of 21




Defendants are enjoined and restrained by this Court, Plaintiff having no adequate

remedy at law.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for a judgment of the Court as follows:

      1)     That Defendants, and those persons in active concert or participation

with Defendants, be preliminarily and permanently enjoined and restrained from

advertising, offering for sale, or selling any goods under or in connection with

Plaintiff’s Marks or any other designation, trademark, or service mark that is likely

to cause confusion, mistake, or deception as to the source or sponsorship of

Plaintiff’s or Defendants’ goods, or from otherwise infringing Plaintiff’s Marks;

      2)     That an accounting be conducted and judgment be rendered against

Defendants for:

             a)      all profits received by Defendants from the sale of goods under

      or in connection with Plaintiff’s Marks in the United States;

             b)      all damages in an amount proven at trial from, inter alia,

      Defendants’ trademark infringement, unfair competition, false designation of

      origin and false description or representation, pursuant to 15 U.S.C. § 1051

      et seq.; and



                                          19
        Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 20 of 21




             c)     any other actual and compensatory damages in an amount not

      presently known but to be computed during the pendency of this action.

      3)     That any damages assessed against Defendants for trademark

infringement and unfair competition be trebled as provided by 15 U.S.C. § 1117,

and any profits be enhanced as warranted;

      4)     Alternatively, that Plaintiff be awarded statutory damages from each

Defendant found to be using a counterfeit mark of no less than $1,000 and no more

than $2,000,000 per mark per type of good sold;

      5)     That Defendants be directed to file with the Court and serve upon

Plaintiff, no later than thirty (30) days after the issuance of an injunction, a report

in writing and under oath, setting forth in detail the manner and form in which each

has complied with the injunctions requested in the immediately preceding

paragraphs and any other provision of this Court’s Order;

      6)     That Plaintiff have and recover its costs in this suit, including but not

limited to reasonable attorney’s fees and expenses; and

      7)     That Plaintiff have such other and further relief as this Court may

deem just and proper.



      Dated: February 24, 2021.

                                           20
Case 1:21-cv-00788-MLB Document 1 Filed 02/24/21 Page 21 of 21




                               Respectfully submitted,
                               THE SLADKUS LAW GROUP

                               s/Jason H. Cooper
                               Carrie A. Hanlon
                               Ga. Bar No. 289725
                               E-mail: carrie@sladlaw.com
                               Jeffrey B. Sladkus
                               Ga. Bar No. 651220
                               E-mail: jeff@sladlaw.com
                               Jason H. Cooper
                               Ga. Bar No. 778884
                               E-mail: jason@sladlaw.com
                               Kirk A. Carter
                               Ga. Bar No. 944798
                               E-mail: kirk@sladlaw.com
                               Bao-Ngoc Kim Dang
                               Ga. Bar No. 781673
                               E-Mail: kim@sladlaw.com

                               1397 Carroll Drive
                               Atlanta, GA 30318
                               Telephone: (404) 252-0900
                               Facsimile: (404) 252-0970

                               Attorneys for Plaintiff




                             21
